     Case 2:19-cv-00922-KJM-DB Document 25 Filed 09/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       BETTY RIOS, et al.,                               No. 2:19-cv-0922 KJM DB
12                        Plaintiffs,
13             v.                                          ORDER
14       COUNTY OF SACRAMENTO, et al.,
15                        Defendants.
16

17            On August 21, 2020, plaintiffs filed a motion to compel and noticed the motion for

18   hearing before the undersigned on September 11, 2020, pursuant to Local Rule 302(c)(1). (ECF

19   No. 23.) On September 4, 2020, the parties filed a Joint Statement Re: Discovery Disagreement.

20   (ECF No. 24.) The Joint Statement consists of fifty pages. The undersigned’s Standard

21   Information re discovery disputes set forth on the court’s web page explains that joint statements

22   filed before the undersigned shall not exceed twenty-five pages, excluding exhibits.1 See

23   http://www.caed.uscourts.gov/caednew/index.cfm/judges/all-judges/united-states-magistrate-

24   judge-deborah-barnes-db.

25            Aware of the undersigned’s Standard Information, the parties also filed an application to

26   exceed the 25-page limit. Therein, the parties state that “the number of contentions and

27
     1
       The parties are advised that title pages, tables of contents, tables of citations, etc., all count
28   toward the twenty-five-page limit.
                                                          1
     Case 2:19-cv-00922-KJM-DB Document 25 Filed 09/08/20 Page 2 of 2

 1   arguments that remain between the parties caused the Joint Statement to extend beyond the

 2   twenty-five-page limit set in the Standing Order.” (ECF No. 24-1.) Indeed, the parties’ dispute

 3   concerns 42 interrogatories and 72 requests for production. (Id.)

 4            In the undersigned’s experience, when such numerous disputes remain between parties it

 5   is a reflection of insufficient meet and confer efforts and/or of the appropriate narrowing of

 6   disputes. And, indeed, here the parties’ meet and confer process appears to have been less than

 7   ideal. (JS (ECF No. 24) at 2-4.) Moreover, defendants “submit there is no dispute,” between the

 8   parties, as defendants “have agreed to provide amended responses . . . by October 9, 2020.” (JS

 9   (ECF No. 24) at 2.)

10            Under these circumstances the undersigned will not grant leave to exceed the 25-page

11   limit.

12            Accordingly, IT IS HEREBY ORDERED that:

13            1. The parties’ September 4, 2020 application to exceed the page limitation (ECF No. 24-

14   1) is denied;

15            2. Plaintiffs’ August 21, 2020 motion to compel (ECF No. 23) is denied without prejudice

16   to renewal; and

17            3. The September 11, 2020 hearing of plaintiffs’ motion is vacated.

18   Dated: September 8, 2020

19

20
21

22

23

24

25

26   DLB:6
     DB/orders/orders.civil/rios0922.pg.den.ord
27

28
                                                        2
